Order filed, May 10, 2012.




                                            In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00391-CV
                                    ____________

                         KIMBERLY MITCHELL, Appellant

                                             V.

 FEDERAL BUREAU INVESTIGATIONS, TEXAS LOTTERY COMMISSION,
       JAMES BENNETT, NORRIS RALPH MITCHELL, Appellee


                       On Appeal from the 125th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2011-76607


                                            ORDER

       The reporter’s record in this case was due May 3, 2012. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order Kendra Garcia, the official court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                      PER CURIAM